272 So.2d 261 (1973)
In re Reno MORGAN
v.
STATE of Alabama.
Ex parte STATE of Alabama ex rel. ATTORNEY GENERAL.
SC 213.
Supreme Court of Alabama.
January 18, 1973.
William J. Baxley, Atty. Gen. and Richard F. Calhoun, Asst. Atty. Gen., for the State.
No brief for the respondent.
JONES, Justice.
Petition of the State by its Attorney General for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Morgan v. State, 49 Ala.App., 272 So. 2d 256.
Writ denied.
COLEMAN, BLOODWORTH, McCALL and FAULKNER, JJ., concur.